PER CURIAM.
We find that a reasonable jury could have returned a verdict of $13,000 for future pain and suffering, and therefore, the trial court’s order granting additur as to this element of damages was in error. Airstar v. Gubbins, 668 So.2d 311 (Fla. 4th DCA 1996); see also Dyes v. Spick, 606 So.2d 700 (Fla. 1st DCA 1992). We reverse that portion of the final judgment with instructions to reinstate the jury verdict for future pain and suffering. In all other respects, the judgment is affirmed.
BOOTH, WOLF and BENTON, JJ., concur.